Citation Nr: 1825255	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of testicular cancer.

2.  Whether the severance of service connection for right ear hearing loss was proper.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1966 to November 1969, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 and July 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in January 2018. 


FINDINGS OF FACT

1.  The Veteran's testicular cancer is the result of conceded exposure to herbicide agents in service.

2.  The award of service connection for right ear hearing loss was not clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of testicular cancer are met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Service connection for right ear hearing loss was not properly severed, and the criteria for restoration of service connection are met.  38 U.S.C. §§ 1131, 5112 (2012); 38 C.F.R. §§ 3.105, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.

Regulations provide that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam does not include testicular cancer.
The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Facts and Analysis - Testicular Cancer

The evidentiary record shows that the Veteran was diagnosed with testicular cancer of 1984, resulting in the removal of the left testicle and radiation treatment for six weeks - meeting the first element of service connection.  The Veteran also served in Vietnam, and his exposure to herbicide agents therein is conceded.  As such, the second element of service connection is also met.  

As noted above, presumptive service connection based on exposure to herbicide agents is not applicable in the present case because testicular cancer is not on the list of diseases presumptively associated with such exposure.  Nevertheless, service connection may still be granted on a direct basis.  Here, an August 2015 statement from the Veteran's urologist, Dr. S., includes a positive nexus opinion relating the Veteran's testicular cancer to herbicide agent exposure; however, the opinion was not accompanied by any supporting rationale.  In January 2018, the Veteran submitted another statement from Dr. S., which contains a positive nexus opinion and supportive rationale, citing medical treatise literature demonstrating a positive association between herbicide agent exposure and testicular cancer.  There is no competent opinion to the contrary.  Moreover, the Veteran competently and credibly testified during his Board hearing as to a lack of family history of testicular cancer.

Based on the above evidence, and affording the Veteran any benefit of the doubt, the Board finds that service connection for the residuals of testicular cancer is warranted.



Severance of Service Connection

The Veteran asserts that VA improperly severed service connection for right ear hearing loss.  

Once service connection has been granted, it can only be severed where the evidence establishes that the grant was clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or law that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth; Allen, supra.

In this case, the RO severed service connection for right ear hearing loss on the basis that there was no current disability under VA regulations.  For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Board observes that the Veteran submitted a June 2011 private audiogram.  It is unclear whether the Maryland CNC speech discrimination test was employed.  However, clarification as to this matter need not be sought, as the decibel readings during that examination (20 at 500 Hertz, 15 at 1,000 Hertz, 10 at 2,000 Hertz, 20 at 3,000 Hertz, and 35 at 4,000 Hertz) and speech recognition score (100 percent) do not meet VA's definition of hearing loss under 38 C.F.R. § 3.385.  

The October 2011 VA fee-basis audiology examination report reflects a Maryland CNC speech recognition score of 96 percent in the right ear.  The examiner attributed the Veteran's hearing loss to noise exposure in service.  Decibel readings on air conduction study were as follows: 5 at 500 Hertz; 0 at 1,000 Hertz; 0 at 2,000 Hertz; 15 at 3,000 Hertz; and 30 at 4,000 Hertz.  On bone conduction study, decibel readings were as follows: 0 at 500 Hertz; 0 at 1,000 Hertz; 0 at 2,000 Hertz; 15 at 3,000 Hertz; and 40 at 4,000 Hertz.  The reading of 40 decibels at 4,000 Hertz on bone conduction study qualifies for hearing loss as defined by VA regulations.  While the examiner indicated that the air conduction study better reflects the Veteran's hearing loss, the Board finds that, given this favorable evidence, the onerous standard necessary to demonstrate clear a and unmistakable error in awarding service connection is not met.  In other words, reasonable minds could differ on whether to afford the Veteran the benefit of the doubt and employ the more favorable bone conduction study results to assess whether the Veteran has hearing loss pursuant to 38 C.F.R. § 3.385.  Thus, severance was not proper, and service connection for right ear hearing loss is restored.


ORDER

Service connection for the residuals of testicular cancer is granted. 
 
The severance of service connection for right ear hearing loss was not proper, and restoration of service connection is granted.



____________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


